Citation Nr: 1747460	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to March 1982.

This matter comes before the Board of Veteran's Appeals (Board) following a November 2010 rating decision in which the Regional Office (RO) denied service connection for fibromyalgia, to include as secondary to service connected PTSD. In February 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012 and the Veteran perfected her appeal (via a VA Form 9, Appeal to the Board) later that month.

In February 2015, the Board remanded the claim on appeal for additional development.  The RO subsequently issued a supplemental statement of the case (SSOC) in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the evidence of record reveals that further development is necessary prior to adjudicating this claim.  The Veteran was afforded a VA examination in November 2013 and a second VA examination, pursuant to the previous Board remand, in December 2015.  The November 2013 VA examination was found by the Board to be inadequate because it did not address secondary aggravation.  In the September 2017 Informal Hearing Presentation (IHP), the Veteran's representative contended that the Veteran had symptoms of muscle pain in service.  Notably, the service treatment records contain references to muscle pain, but neither of the VA examiners addressed this theory of entitlement.  Consequently, a remand is warranted for a new VA opinion that addresses this theory of entitlement.



The Veteran's representative also argued in the IHP that the physicians who offered the prior opinions were emergency medicine doctors, who do not normally treat fibromyalgia, and that an opinion from a specialist physician, preferably a rheumatologist, was warranted.

Given that the Board is remanding the claim for a new VA opinion, and VA recognizes in a different context that fibromyalgia is a medically unexplained chronic multisymptom illness, 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016), under the specific circumstances of this case the Board finds that an opinion from an appropriate specialist, preferably a rheumatologist, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate specialist physician, preferably a rheumatologist, to render an opinion as to whether the Veteran's fibromyalgia is at least as likely as not (i.e. a 50 percent or greater probability) related to her military service, to include muscle pains and similar symptoms therein.

If the answer to this question is in the negative, the physician should indicate whether the fibromyalgia is either (a) caused by or (b) aggravated by her service connected PTSD.  A complete rationale should be provided.

The physician should review the claims file prior to offering an opinion.  If deemed necessary, an in-person examination should be scheduled and any medically indicated tests conducted.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

2.  Readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

